Citation Nr: 0917502	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from November 1965 to August 
1967.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to benefits under 38 U.S.C.A. 
§ 1805 on the basis that the appellant, although she is a 
child of a Vietnam Veteran, was not born with spina bifida.

In November 2008, the Board requested an expert medical 
opinion from the Veterans Health Administration (VHA), per 38 
C.F.R. § 20.901.  The VHA expert provided a response dated in 
April 2009.  In April 2009, the Board provided a copy of the 
opinion to the appellant and her representative for review 
and an opportunity to respond.  The appellant did not 
respond, but her representative filed a Written Brief 
Presentation on her behalf in April 2009.

FINDINGS OF FACT

1.  The appellant is not shown to have ever been diagnosed 
with spina bifida.  

2.  The appellant's diagnosis of Arnold-Chiari malformation 
with syringomyelia is not considered to be a form of spina 
bifida.


CONCLUSION OF LAW

The requirements for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida have not been met.  38 U.S.C.A. 
§§ 1802, 1805, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.814 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in February 2003 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VA's notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Sanders, supra.

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained her private treatment records, and obtained a VA 
medical opinion in this matter.  In addition, it appears that 
all obtainable evidence identified by the appellant relative 
to her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of her claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

The record reflects that the Veteran served in the Republic 
of Vietnam from August 1966 through August 1967.

A birth certificate shows that the appellant is the Veteran's 
daughter, and she was born in August 1970.

Private treatment records, from the Division of Neurosurgery 
at the Milton S. Hershey Medical Center at Penn State, show 
that in February 1990 the appellant was found to have 
sustained a whiplash injury in a motor vehicle accident in 
October 1989.  She had been seen for multiple complaints 
related to her back and neck.  An MRI at that time documented 
her as having Chiari I malformation with a small cervical 
syrinx.  The impression was congenital malformation in the 
form of a Chiari I malformation with a small syrinx.  At that 
time, in February 1990, she was found to be asymptomatic, and 
her neck pain was attributed to the whiplash injury.  
Subsequently, she underwent craniotomies in November 1995 and 
July 2000 for her Chiari I malformation, and had a lumbar 
shunt placed in August 2000.  

A May 2002 MRI of the brain showed postoperative changes in 
the posterior fossa consistent with a history of prior 
craniotomy for Chiari malformation, and cerebellar tonsils 
sitting lower than usual, consistent with a history of Chiari 
malformation.

In a June 2002 statement in support of claim (VA Form 21-
4138), the appellant's private physician, Dr. B, indicated 
that she had Arnold Chiari malformation with syringomyelia, 
and that she was limited by chronic headaches, difficulty 
with coordination and balance, double vision, and weakness.  

In a September 2002 prescription pad note, Dr. B reported 
that the appellant had Chiari malformation and syringomyelia 
in her spinal cord, and that this is a spinal cord 
development problem at the neck "similar to spina bifida at 
the low back." 

In a March 2003 prescription pad note, Dr. B reported that 
the appellant has Arnold Chiari malformation with 
syringomyelia, and that "syringomyelia is a form of spina 
bifida."  

In a March 2004 letter, Dr. B indicated review of the 
appellant's "rejection letter" for her claim (i.e., the 
RO's denial of her VA claim).  Dr. B indicated that "Arnold 
Chiari is a congenital defect that does not show up 
superficially", and that "[n]o medical evidence for 
malformation at birth is expected".  Dr. B also noted that 
there was no routine test to look for this defect, and that 
in 1970 the technology to look for this condition was not 
very developed.

In an April 2009 opinion, a VA neurologist reviewed the 
appellant's complete medical records and claims folder, and 
noted that she had a diagnosis of Chiari type I malformation, 
with syrinx at the cervical spine level of C1 and C2.  The VA 
neurologist noted Dr. B's opinion that the appellant's Chiari 
malformation and syringomyelia are similar to spina bifida at 
the low back, and indicated that Dr. B's opinion was "not 
supported by existing medical literature or prevailing 
neurological opinion".  The VA neurologist indicated that 
medical literature suggested an association between Chiari 
type II malformation and spina bifida, but that no such 
association had been demonstrated for type I Chiari, which 
was the defect that had been diagnosed in the appellant.  The 
VA neurologist opined that it is less likely than not that an 
association exists between the appellant's diagnosis of type 
I Chiari malformation and spina bifida.  The VA neurologist 
also opined that there is "no apparent relationship between 
the appellant's Chiari I malformation and associated syrinx 
with the unrelated entity of spina bifida".  Finally, the VA 
neurologist noted that the appellant has not had a diagnosis 
of spina bifida.

III.  Analysis

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).

"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect 
that warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002).

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), the 
VA General Counsel held that 38 U.S.C.A. § 1802 applies to 
all forms of spina bifida other than spina bifida occulta, 
and that for purposes of that statute the term "spina 
bifida" refers to a defective closure of the bony encasement 
of the spinal cord but does not include other neural tube 
defects such as encephalocele and anencephaly.

For the purpose of the present decision, the term "Vietnam 
veteran" means a person who performed active military 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, to 
include service in the waters offshore and service in other 
locations, if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

The appellant contends that her condition, which has been 
diagnosed as Arnold-Chiari malformation with syringomyelia, 
is a form of spina bifida, and, therefore, she should be 
entitled to a monetary allowance as a child of a Vietnam 
veteran.  

The Board initially acknowledges that the appellant is the 
daughter of a Vietnam veteran.  The competent evidence of 
record, however, does not show that the appellant has ever 
had a diagnosis of spina bifida.  Rather, the appellant has 
submitted records and statements from her private physician, 
Dr. B, who has asserted that the appellant's Chiari 
malformation and syringomyelia in her spinal cord are similar 
to spina bifida at the low back, and that syringomyelia is a 
form of spina bifida.  

In order to reconcile the medical evidence of record, in 
November 2008, the Board requested an expert VHA medical 
opinion.  In an April 2009 opinion, a VA neurologist replied 
that, although the medical literature suggests an association 
between Chiari type II malformation and spina bifida, no such 
link has been shown for the appellant's condition, which is 
type I Chiari.  The VA neurologist then expressed the opinion 
that it is less likely than not that an association existed 
between the appellant's type I Chiari malformation and spina 
bifida.  

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Moreover, the Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Where the record contains both positive and negative medical 
evidence addressing whether a claimed disability warrants 
entitlement to benefits, it is the responsibility of the 
Board to weigh the evidence and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject another.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429 (1995).  The Board is mindful that we 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans v. West, supra; see also Rucker, supra, citing Colvin, 
supra.  Thus, the weight to be accorded the items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
However, a grant of benefits may not be based on a resort to 
speculation or even remote possibility.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

With regard to the relative probability of a medical link 
between the appellant's type I Chiari malformation and spina 
bifida, the Board notes that there are essentially two 
medical opinions of record.  After weighing these medical 
opinions, to determine the probative value of each opinion, 
the Board concludes that the preponderance of the competent 
medical evidence of record is against establishing that the 
appellant has spina bifida or a form of spina bifida. 

In Dr. B's opinions, there is no indication that the doctor 
had access to the appellant's claims file and complete 
medical history, and the record reflects that Dr. B was the 
primary physician for the appellant, who then referred her to 
neurological and neurosurgical specialists for treatment.  
The Board is aware that review of the claims file is not a 
strict requirement for a private medical opinion, although 
the probative value of a medical opinion is dependent upon 
whether the clinician had access to, or was otherwise 
informed of, the relevant facts of the case.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, Dr. B 
is not a specialist in the field of neurology, and her 
statements, although they indicate a similarity between spina 
bifida and the Chiari malformation, and note the difficulty 
in diagnosing the conditions, do not authoritatively identify 
spina bifida in the appellant. 

On the other hand, the April 2009 VHA opinion, rendered by a 
neurologist, not only reflects that the appellant's claims 
file and medical history were reviewed, along with Dr. B's 
opinions, but also provides an opinion with supporting 
rationale.  In particular, the VHA opinion states that, 
although the medical literature does suggest an association 
between the Chiari type II malformation and spina bifida, the 
medical literature and prevailing neurological opinion are 
against an association between spina bifida and the Chiari 
malformation type I, which is the defect diagnosed in the 
appellant.  Thus, the Board finds that this expert's opinion 
is more persuasive and probative than the other medical 
opinions cited above.

The Board acknowledges the appellant's sincere belief and 
contention that her Chiari I malformation with syringomyelia 
is a form of spina bifida.  However, to the extent that the 
appellant is expressing an opinion that involves a question 
of medical diagnosis that is medical in nature and not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  We also appreciate the 
scholarly argument by her representative in his April 2009 
Written Brief Presentation, essentially to the effect that 
the cause of a Chiari malformation is unknown and therefore 
there is a question of interpretive doubt in this case which 
must be resolved in favor of the appellant, under Brown v. 
Gardner, 115 S. Ct. 552, 513 U.S. 115 (1994).  However, 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  For these reasons, the Board must give lesser 
weight to the statements of the appellant and her 
representative in seeking competent evidence sufficient to 
establish the presence of spina bifida or a form of spina 
bifida.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In summary, after reviewing all the medical evidence of 
record, both positive and negative, the Board concludes that 
the preponderance of the medical evidence of record is 
against finding that the appellant has spina bifida or a form 
of spina bifida.  And, while the Board sympathizes with the 
appellant and her family, there is simply no basis upon which 
to award her benefits under 38 U.S.C.A. § 1805 as a child 
born with spina bifida.  The Board is bound by the governing 
law and regulations, which are unambiguous and make no 
provision for granting the benefits sought where the child of 
a Vietnam veteran has not been diagnosed with spina bifida or 
a form of that disorder.  See Jones, supra; see also 
VAOPGCPREC 5-99, supra.  The Board must apply "the law as it 
exists, and cannot 'extend . . . benefits out of sympathy for 
a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 
17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992).  Unfortunately, the birth defect from which the 
appellant has suffered is not covered under the provisions of 
38 U.S.C.A. § 1802.


ORDER

The appellant's claim for entitlement to benefits under 38 
U.S.C.A. § 1805 for a child born with spina bifida is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


